Case 1:20-cv-00036-HYJ-SJB ECF No. 66-2, PagelD.748 Filed 06/08/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

CHARLES JONES, as Personal Representative

of the Estate of Wade Jones, Deceased,

Plaintiff,
v.

COUNTY OF KENT et al.

Defendants.

Case No: 1:20-cv-36
Hon. Judge Paul L. Maloney
Magistrate Judge Sally J. Berens

 

MIKE Morse LAw FIRM, PLLC
Jennifer G. Damico (P51403)

Attorney for Plaintiff

24901 Northwestern Highway, Ste. 700
Southfield, MI 48075

(248) 350-9050

(248) 281-9110 (fax)
jdamico@8s55mikewins.com

CHAPMAN LAW GROUP

Ronald W. Chapman Sr., M.P.A.,

LL.M. (P37603)

Devlin Scarber (P64532)

Attorneys for Corizon Health, Inc.; Teri
Byrne, R.N.; Janice Steimel, L.P.N.; Joanne
Sherwood, N.P.; Melissa Furnace, R.N.; Dan
Card, L.P.N.; Chad Richard Goetterman, R.N.;
James August Mollo, L.P.N.; Angela Navarro, R.N.;
and Lynne Fielstra, L.P.N.

1441 West Long Lake Rd., Suite 310

Troy, MI 48098

(248) 644-6326
rchapman@chapmanlawgroup.com

dscarber@chapmanlawgroup.com

 

DEFENDANTS CORIZON HEALTH, INC.; TERI BYRNE, R.N.; JANICE STEIMEL,
L.P.N.; JOANNE SHERWOOD, N.P.; MELISSA FURNACE, R.N.; DAN CARD, L.P.N.:
CHAD RICHARD GOETTERMAN, R.N.; JAMES AUGUST MOLLO, L.P.N.; ANGELA

 

NAVARRO, R.N.; AND LYNNE FIELSTRA, L.P.N.’S
RULE 26 INITIAL DISCLOSURES

NOW COME Defendants CORIZON HEALTH, INC., TERI BYRNE, R.N., JANICE

STEIMEL, L.P.N., JOANNE SHERWOOD, N.P., MELISSA FURNACE, R.N., DAN CARD,

L.P.N., CHAD RICHARD GOETTERMAN, R.N., JAMES AUGUST MOLLO, L.P.N.,

ANGELA NAVARRO, R.N., and LYNNE FIELSTRA, L.P.N., by and through their counsel,

CHAPMAN LAW GROUP, and for their Initial Disclosures state as follows:
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-2, PagelD.749 Filed 06/08/20 Page 2 of 9

Rule 26 (a)(1)(A) disclosures:

(1) The name, and, if known, the address and telephone number of each individual likely
to have discoverable information — along with the subjects of that information — that
the disclosing party may use to support its claims or defenses, unless the use would be
solely for impeachment.

Defendant Teri Byrne, R.N.

Subjects of information: Information regarding her involvement in decedent’s medical care
and general information regarding the scope of Corizon employee responsibilities at Kent
County Correctional Facility, and the provision of medical care, as it relates to Corizon
employees, to inmates at the Kent County Correctional Facility.

Contact information: c/o Chapman Law Group

Defendant Janice Steimel, L.P.N.

Subjects of information: Information regarding her involvement in decedent’s medical care
and general information regarding the scope of Corizon employee responsibilities at Kent
County Correctional Facility, and the provision of medical care, as it relates to Corizon
employees, to inmates at the Kent County Correctional Facility.

Contact information: c/o Chapman Law Group

Defendant Joanne Sherwood, N.P.

Subjects of information: Information regarding her involvement in decedent’s medical care
and general information regarding the scope of Corizon employee responsibilities at Kent
County Correctional Facility, and the provision of medical care, as it relates to Corizon
employees, to inmates at the Kent County Correctional Facility.

Contact information: c/o Chapman Law Group

Defendant Melissa Furnace, R.N.

Subjects of information: Information regarding her involvement in decedent’s medical care
and general information regarding the scope of Corizon employee responsibilities at Kent
County Correctional Facility, and the provision of medical care, as it relates to Corizon

employees, to inmates at the Kent County Correctional Facility.

Contact information: c/o Chapman Law Group
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-2, PagelD.750 Filed 06/08/20 Page 3 of 9

Defendant Dan Card, L.P.N.

Subjects of information: Information regarding his involvement in decedent’s medical care
and general information regarding the scope of Corizon employee responsibilities at Kent
County Correctional Facility, and the provision of medical care, as it relates to Corizon
employees, to inmates at the Kent County Correctional Facility.

Contact information: c/o Chapman Law Group

Defendant Chad Richard Goetterman, R.N.

 

Subjects of information: Information regarding his involvement in decedent’s medical care
and general information regarding the scope of Corizon employee responsibilities at Kent
County Correctional Facility, and the provision of medical care, as it relates to Corizon
employees, to inmates at the Kent County Correctional Facility.

Contact information: c/o Chapman Law Group

Defendant James August Mollo, L.P.N.

Subjects of information: Information regarding his involvement in decedent’s medical care
and general information regarding the scope of Corizon employee responsibilities at Kent
County Correctional Facility, and the provision of medical care, as it relates to Corizon
employees, to inmates at the Kent County Correctional Facility.

Contact information: c/o Chapman Law Group

Defendant Angela Navarro, R.N.

Subjects of information: Information regarding her involvement in decedent’s medical care
and general information regarding the scope of Corizon employee responsibilities at Kent
County Correctional Facility, and the provision of medical care, as it relates to Corizon
employees, to inmates at the Kent County Correctional Facility.

Contact information: c/o Chapman Law Group

Defendant Lynne Fielstra, L.P.N.

Subjects of information: Information regarding her involvement in decedent’s medical care
and general information regarding the scope of Corizon employee responsibilities at Kent
County Correctional Facility, and the provision of medical care, as it relates to Corizon

employees, to inmates at the Kent County Correctional Facility.

Contact information: c/o Chapman Law Group
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-2, PagelD.751 Filed 06/08/20 Page 4 of 9

Co-Defendant Kent County

Subjects of information: Information related to policies and procedures, as well as custody
information related to decedent’s incarceration,

Contact information: c/o its counsel
Co-Defendant Kent County Sheriff Lawrence Stelma

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and
procedures.

Contact information: c/o his counsel

Co-Defendant Chief Deputy David Kok

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and

procedures.

Contact information: c/o his counsel

Co-Defendant Captain Klint Thorne

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and
procedures.

Contact information: c/o his counsel

Co-Defendant Deputy Julie Cooper

Subjects of information: Information related to her involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and

procedures.

Contact information: c/o her counsel
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-2, PagelD.752 Filed 06/08/20 Page 5 of 9

Co-Defendant Deputy Donald Plugge

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and
procedures.

Contact information: c/o his counsel

Co-Defendant Deputy William Jourden

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his

training, knowledge of and application of Kent County Correctional Facility policies and
procedures.

Contact information: c/o his counsel

Co-Defendant Deputy William Grimmett

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and

procedures.

Contact information: c/o his counsel

Co-Defendant Sergeant McGinnis

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and
procedures.

Contact information: c/o his counsel
Co-Defendant Sergeant Bryan Knott
Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and

procedures.

Contact information: c/o his counsel
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-2, PagelD.753 Filed 06/08/20 Page 6 of 9

Co-Defendant Deputy Tony Houston

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and
procedures.

Contact information: c/o his counsel

Co-Defendant Deputy C. Bogner

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and
procedures.

Contact information: c/o his counsel

Co-Defendant Bryan Clark

Subjects of information: Information related to his involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as his
training, knowledge of and application of Kent County Correctional Facility policies and
procedures.

Contact information: c/o his counsel

Co-Defendant Deputies John Does 1 — 5

Subjects of information: Information related to their involvement with decedent’s medical
care and general information regarding the provision of medical care, as well as their
training, knowledge of and application of Kent County Correctional Facility policies and
procedures.

Contact information: c/o their counsel

Plaintiff Charles Jones

Subjects of information: Information related to his claims against Defendants, his alleged
damages, as well as any knowledge related to Decedent’s medical care or alcohol intake.

Contact information: c/o his counsel
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-2, PagelD.754 Filed 06/08/20 Page 7 of 9

Deven Bonham
Subjects of information: TBD

Contact information: Probation staff at the 59" District Court in Walker, Michigan

Any treating physicians, nurse practitioners, physician assistants, and nurses who
participated in Plaintiff's medical treatment and care at Kent County Correctional Facility,

as identified in Plaintiff's medical chart, which is in the possession, custody and control of
the Kent County Correctional Facility and/or Corizon Health, Inc., and has previously been

obtained by Plaintiff, including but not limited to:

 

Named Defendants (as stated above)
Sonya Sawer

Randina Bush

Teresa Massy, MA

Halie Falconbridge

Jennifer Fry — Medical Records Clerk
Teresa Avery

Ariel Nulty — Medical Unit Clerk
Ashley Adams

Ashley Barr

Karen Marger

Sharon Mosher

Subjects of information: Information regarding Plaintiff's decedent’s medical care while
incarcerated with the Kent County Correctional Facility

Contact information: TBD, depending on the individual.

Any treating physicians, nurse practitioners, physician assistants, nurses, and lab techs who
participated in Plaintiff's medical examination and care at the Kent County Medical

Examiner’s Office and the Spectrum Health Blodgett Campus (laborato including but
not limited to:

Stephen D. Cohle, M.D., Medical Examiner

Cindy Debiak, Medical Examiner Investigator

Lindsey Pltsch, Pathology Assistant.

Julieta G. Tablante-Blanco, M.D., Director and Spectrum Health Blodgett Campus

Subjects of information: Information regarding Plaintiff's decedent’s medical care or
examination at Kent County Medical Examiner’s Office.

Contact information for Cohle, Debiak and Pltsch: 700 Fuller, N.E., Grand Rapids,
Michigan 49503

Contact information for Tablant-Blanco: 1840 Wealthy SE, Grand Rapids, MI 49506
7
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-2, PagelD.755 Filed 06/08/20 Page 8 of 9

Any treating physicians, nurse practitioners, physician assistants, nurses, and lab techs who
participated in Plaintiff's medical treatment and care at the Spectrum Health System:

Subjects of information: TBD
Contact information: TBD

Any treating physicians, nurse practitioners, physician assistants, nurses, and EMTs who
participated in Plaintiff's medical treatment and care with Life EMS of Grand Rapids.

Subjects of information: TBD
Contact information: 1275 Cedar St. NE, Grand Rapids, MI 49503

Any treating physicians, nurse practitioners, physician assistants, nurses, and EMTs who
participated in Plaintiffs medical treatment and care with Grand Rapids Fire Department.

Subjects of information: TBD
Contact information: TBD

Any other individuals identified during the course of discovery, including but not limited
to Kent County corrections staff, and additional Corizon personnel:

Subjects of information: TBD
Contact information: TBD

(2) A copy — or a description by category and location — of all documents, electronically
stored information, and tangible things that the disclosing party has in its possession,
custody, or control and may use to support its claims or defenses, unless the use would
be solely for impeachment.

Defendants will rely upon decedent’s medical records from the Kent County Correctional
Facility, including those records from Corizon Health, Inc. Upon information and belief,
all parties already now have possession of these records.

Defendants may rely upon the following records; however, Defendants do not yet have
these records in their possession:

e Decedent’s medical records (before his incarceration) from other hospitals and
facilities outside of the MDOC or Kent County Correctional Facility;

¢ Other documents and things identified and/or produced during the course of
discovery by any party; and

e Any and all relevant policies or procedures, to be identified during the course of
discovery.

e Criminal history records pertaining to decedent (in all jurisdictions), including prior
alcohol-related offenses.
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-2, PagelD.756 Filed 06/08/20 Page 9 of 9

e Decedent’s medical records from Life EMS of Grand Rapids, Spectrum Health
System, and Grand Rapids Fire Department.

Defendants may rely upon the following records and have these records in their possession:

e Autopsy Report from of Office of the Medical Examiner of Kent County, dated,
July 10, 2018 concerning decedent.

e Complete Documents/Records/Transcripts from decedent’s arraignment, plea, and
sentencing hearing on April 24, 2018, including probation records and
breathalyzer/drug testing performed on April 24, 2018 (Defendants do have the
hearing transcript in their possession, but this may not constitute the complete
documents/records concerning the hearing).

e Documents pertaining to blood alcohol (BAC content) levels such as those
presented by Plaintiff as Exhibit 4 to their Complaint (Defendants do have
Plaintiff's Exhibit 4 in their possession).

(3) A computation of each category of damages claimed by the disclosing party.
Not applicable to Defendants.

(4) For inspection and copying as under Rule 34, any insurance agreement under which
an insurance business may be liable to satisfy all or indemnify or reimburse for

payments made to satisfy the judgment.

See attached declarations page covering Corizon Health, Inc. (with premium information

redacted).
Respectfully submitted,
CHAPMAN LAW GROUP
Dated: May 15, 2020 /s/Devlin Scarber

 

Ronald W. Chapman Sr., M.P.A.,
LL.M. (P37603)

Devlin Scarber (P64532)

Attorneys for Corizon Defendants
1441 West Long Lake Rd., Suite 310
Troy, MI 48098

(248) 644-6326
rchapman@chapmanlawgroup.com

dscarber@chapmanlawgroup.com
